Brewer, J.,
(orally.) The bill in this case will be dismissed. It is an action against a dealer for infringement. The actio^has been *199pending in this court more than four years. In an action brought in the circuit court of Indiana against the manufacturer, a decree has been entered in favor of the defendant dismissing the bill.1 The only application here is that this case shall stand open until an appeal from that decree shall be heard and determined in the supreme court. No special reasons are shown, and under such circumstances this court ought not to keep this case standing against the defendant for possibly three or four years. The bill will be dismissed.

 Grain Drill Manuf'rs Co. v. Rude, 23 Fed. Rep. 348.